Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Plan Administrator TransCanada 401(k) and Savings Local1-2 Plan: We consent to the incorporation by reference in the registration statement (No.333-151736) on FormS-8 of TransCanada Corporation of our report dated June25, 2012, with respect to the statements of net assets available for benefits of the TransCanada 401(k) and Savings Local 1-2 Plan as of December31, 2011 and 2010, the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule H, part IV, line4i – schedule of assets (held at end of year) as of December31, 2011 which report appears in the December31, 2011 annual report on Form11-K of the TransCanada 401(k) and Savings Local1-2 Plan. /s/ KPMG LLP Houston, Texas June25, 2012
